Name: Council Regulation (EEC) No 699/81 of 16 March 1981 fixing the amount of aid applicable in Greece in the seeds sector for the 1980/81 and 1981/82 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 81 Official Journal of the European Communities No L 74/ 1 I (A cts whose publication is obligatory) COUNCIL REGULATION (EEC) No 699/81 of 16 March 1981 fixing the amount of aid applicable in Greece in the seeds sector for the 1980/81 and 1981 /82 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, if these criteria are applied, the aid for seeds in Greece for the 1980/81 and 1981 /82 marketing years will be of the level shown in the Annex, HAS ADOPTED THIS REGULATION : Artidc 1 For the 1980/81 and 1981 /82 marketing years, the aid for seeds applicable in Greece shall be as fixed in the Annex hereto . Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 91 of the Act of Accession provides that Article 68 is to apply to aid for seeds ; whereas, pursuant to the said Article 68 , the Community aid to be granted in Greece as from 1 January 1981 is to be defined on the basis of aid granted in Greece for a representative period to be determined ; whereas the 1980/81 marketing year should be adopted as a repre ­ sentative period ; Whereas Article 68 of the Act provides that Commu ­ nity aid is to be introduced in Greece in accordance with a certain timetable ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 6 March 1 98 1 . For the Council The President G. BRAKS No L 74/2 Official Journal of the European Communities 20 . 3 . 81 A X.XE.X Amount of aid applicable in Greece for the marketing years 1980/81 and 1981 /82 (ECIV100 k;j) CCT heading No Description Amount of aid 1980/81 1981 /82 1 . CF.RES 10.06 A Oryza sativa L. 0 2-4 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. ( textile flax ) 0 3-6 Linum usitatissimum L. ( linseed ) 0 2-8 Cannabis sativa L. ( monoica ) 0 2-6 3 . GRAMINEAE ex 12.03 C Arrhenatherum elatius ( L.) Beauv . ex. |. and C. Presi . 0 8 ·1 Dactylis glomerata L. 0 6-9 Festuca arundinacca Schrob . 0 7 ·1 Festuca ovina L. 0 5-2 Festuca pratensis Huds . 0 5-4 Festuca rubra L. 0 4-7 Lolium multiHorum Lam . 0 2-7 Lolium perenne L.  of high persistence, late or medium late 0 4-4  new varieties and others 0 3-4  of low persistence, medium late , medium early or early 0 2-5 Lolium x hybridiini Hausskn . 0 2-7 Phleuni pratense L. 0 1 11 Poa nermoralis L. t » 4-9 Poa pratensis L. &lt;&gt; 4-9 Poa trivialis L. 0 4-9 4 . LEGUM1NOSAE ex. 07.05 A I Pisum sativum L. ( partim ) ( field pea ) 4-9 4-9 ex 07.05 A III Vicia faba L. ( partim ) ( field beans ) 0 1-2 ex 12.03 C Medicago sativa L. (ecotypes) 0 2-5 Medicaio sativa L. ( varieties) 0 4-4 Tirfolium pratense L. 0 6 ·4 Trifolium repens L. 0 8-2 Trifolium repens L. var . gigantcum 0 8-2 Vicia sativa L. 10 0 11-9